                                                                                           Page 1 of 2

                            UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF PUERTO RICO

                                            Minute Entry

Hearing Information:

Debtor: EMPRESA LOCAL GLOBAL INC
Case Number: 14-06675-BKT11                                                   Chapter: 11
Date / Time / Room: 4/03/2019 2:00pm
Bankruptcy Judge: BRIAN K. TESTER
Courtroom Clerk: CARMEN B. FIGUEROA
Reporter Clerk: CARLOS APONTE

Matter:

Pretrial Conference to consider: Debtor's objection to claim # 118-1 by Esau Rios Torres [docket #351]
and claimant's reply [docket #459]; Debtor's objection to claim #318-1 by Christian Perez Morales
[docket #355] and Claimant's reply [docket #461] and Debtor's objection to claim #131-1 by Marisol
Jusino Cotte [docket #356] and Claimant's reply [docket #460] (Claimants represented by attorney Jose
M. Gonzalez Navas)

Pretrial Conference to consider: Debtor's objection to claim #62-1 by Ivette Natal Crespo [docket #351]
and claimant's reply [docket #489]; Debtor's objection to claim #329-1 by Wilfredo Martínez González
[docket #354] and claimant's reply [docket #489]; Debtor's objection to claim #58-2 by Madeline Burgos
Santiago and Sixto Y. González [docket #356] and claimant's reply [docket #489]; Debtor's objection to
claim #113-1 by Flor Peña Nieves [docket #351] and claimant's reply [docket #482]; Debtor's objection
to claim #115-1 by Iris N. Feliciano Rivera [docket #351] and claimant's reply [docket #483]; Debtor's
objection to claim #175 by Damarie Lugo Vázquez [docket #351] and order granting reconsideration of
the order disallowing the objection to claim [docket #603] (Claimants represented by attorney Mireya
Baltazar Suazo)

Pretrial Conference to consider: Debtor's objection to claim #37-1 by Elba Pintado Melendez [docket
#351] and claimant's reply [docket #378]; Debtor's objection to claim #30-1 by Jeannette Rolón Malavé
[docket #352] and claimant's reply [docket #390]; Debtor's objection to claim #250-1 by José L. Solivan
Santiago [docket #352] and claimant's reply [docket #373] ;Debtor's objection to claim # 296-1 by
Lilliam Pérez Reyes [docket #352] and claimant's reply [docket #458]; Debtor's objection to claim #282-
2 by Juan José Ramos Ramos [docket #356] and claimant's reply [docket #377] and Debtor's objection
to claim #305-2 by Samuel Reyes Figueroa [docket #356] and Reply [docket #432] (PRO-SE
CLAIMANTS)

Appearances:

CHARLES ALFRED CUPRILL FOR DEBTOR
MIREYA BALTAZAR SUAZO FOR FOURTY FIVE (45) CLAIMANTS
ELBA PINTADO MELENDEZ, PRO-SE CLAIMANT
ANGEL ORTIZ MORALEZ, SPOUSE AND ON BEHALF OF JEANNETTE ROLON MALAVE, PRO-
SE CLAIMANT
                                                                                                Page 2 of 2

Minutes of Proceeding:

1. It was clarified for the record, that the Debtor's objection to claim #305-2 by Samuel Reyes Figueroa
(docket #356) was granted on August 24, 2017 (docket #519), therefore, the pretrial conference as to this
matter becomes moot.

2. The pro-se claimants are: Janette de la Paz [claim #8; reply at docket #381]; Elba Pintado Melendez
[claim #37; reply at docket #378]; Jeannette Rolón Malavé [claim #30; reply at docket #390]; José L.
Solivan Santiago [claim #250; reply at docket #373]; Lilliam Pérez Reyes [claim #296; reply at docket
#458] and Juan José Ramos [claim #282; reply at docket #377].

3. The mailing address and email of the pro-se claimants present in Court are:
        Elba Pintado Melendez                            Jeannette Rolon Malave
        Urb. Bella Vista Calle 24 O-49E                  Angel Ortiz Morales, spouse
        Bayamon, PR 00957                                Urb. Paseos Costa del Sur
        lulupintado@gmail.com                            Calle 14 #389, Aguirre PR 00704
                                                         angelitoortiz24@yahoo.com

4. Attorney Baltazar informed the Court that Flor Peña Nieves [claim #113; reply at docket #482] passed
away and that she lost contact with Iris N. Feliciano Rivera [claim #115; reply at docket 483].

5. Debtor's attorney stated that attorney Nydia Gonzalez Ortiz's eleven (11) claimants/clients have all
agreed with the last offer made by the debtor (see docket #652).

6. Debtor's attorney will reach out to attorney Jose Gonzalez Navas to inquire if his three claimants/clients
[Esau Rios Torres (claim #118; reply at docket #459), Christian Perez Morales (claim #318; reply at
docket #461) and Marisol Jusino Cotte (claim #131; reply at docket #460)] agree with debtor's last
offer.

ORDER:

Based on what was stated in open Court, the debtor is allowed thirty (30) days to file a detail report
identifying the claimants/creditors and the last proposed distribution/offer. Once filed, the claimants are
allowed fourteen (14) days, thereafter, to file objections, if any.

Objections the debtor's proposed distribution/offer will be scheduled for an Evidentiary Hearing.

SO ORDERED.

                                                          /S/ BRIAN K. TESTER
                                                          U.S. Bankruptcy Judge
